Citation Nr: 0003440	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-49 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
post-operative right hammertoe residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
post-operative right hammertoe residuals.  In August 1999, 
the RO determined that its May 1956 rating decision denying 
service connection for post-operative right hammertoe 
residuals was not clearly and unmistakably erroneous.  The 
veteran was informed of the decision in August 1999.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The veteran has not submitted a notice of disagreement with 
the August 1999 RO determination that the May 1956 rating 
decision denying service connection for post-operative right 
hammertoe residuals was not clearly and unmistakably 
erroneous.  In his January 2000 Written Brief Presentation, 
the national accredited representative acknowledged the 
absence of a notice of disagreement as to that issue.  
Therefore, the issue is not before the Board for appellate 
consideration and will not be addressed below.  It is not 
harmless error when the Board ignores jurisdictional 
thresholds.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
If the veteran wishes to further pursue the issue, he should 
submit a timely notice of disagreement.  


FINDINGS OF FACT

1.  In May 1956, the RO denied service connection for 
post-operative right hammertoe residuals.  In May 1956, the 
veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a notice of 
disagreement with the decision.  

2.  The evidence submitted since the May 1956 RO decision is 
relevant and probative of the issue at hand.  

3.  A chronic right foot disability was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current right foot disabilities to active service.  


CONCLUSIONS OF LAW

1.  The May 1956 rating decision denying service connection 
for post-operative right hammertoe residuals is final.  New 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for post-operative 
right hammertoe residuals has been presented.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2.  The claim of entitlement to service connection for 
post-operative right hammertoe residuals is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  

In May 1956, the RO denied service connection for 
post-operative right hammer toes upon its determination that 
the claimed disorder was a congenital abnormality; it had not 
been aggravated during active service; and the veteran's 
inservice right hammertoe surgical procedural was remedial in 
nature.  In May 1956, the veteran was informed in writing of 
the adverse decision and his appellant rights.  He did not 
submit a notice of disagreement with the decision.  

The evidence upon which the RO formulated its May 1956 rating 
decision may be briefly summarized.  The report of the 
veteran's October 1951 physical examination for service 
entrance indicates that he exhibited normal feet.  An August 
1953 naval treatment record notes that the veteran exhibited 
a right fifth toe deformity "either of congenital origin or 
due to polio at the age of 2."  A November 1953 naval 
treatment record states that the veteran exhibited a right 
fifth hammertoe.  A January 1954 Army hospital summary 
relates that the veteran complained of increasing right foot 
symptoms and exhibited right fourth and fifth hammertoes 
"which had been present all of his life."  The veteran was 
diagnosed with right fourth and fifth hammertoes of unknown 
cause.  He subsequently underwent plastic revision of his 
right fourth and fifth hammertoes.  The treating military 
personnel commented that the veteran's right fourth and fifth 
hammertoes had existed prior to service entrance.  

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 1956 RO decision denying 
service connection consists of additional original service 
medical records, Department of Veterans Affairs (VA) 
treatment records, and written statements from the veteran.  
The service medical records reflect treatment of the 
veteran's right toes.  Therefore, the Board finds that this 
additional evidence is new and material as to the issue of 
the veteran's entitlement to service connection for 
post-operative right hammertoe residuals and is therefore 
sufficient to reopen his claim.  

As his claim for service connection has been reopened, it is 
necessary to determine whether the veteran has submitted a 
well-grounded claim for service connection.  Generally, a 
"well-grounded" claim is one which is plausible.  The Court 
has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

At his October 1951 physical examination for service 
entrance, the veteran neither complained of nor exhibited a 
right foot disorder.  A November 1953 clinical record 
indicates that the veteran exhibited a right fifth toe 
deformity which was determined to be either of a congenital 
nature or secondary to his childhood poliomyelitis.  A 
January 1954 Army hospital summary notes that the veteran 
underwent surgery for right fourth and fifth hammertoes.  
Treating military medical personnel advanced a diagnosis of 
right fourth and fifth hammertoes of unknown cause.  They 
concluded that the veteran's hammertoes had existed prior to 
enlistment and not been incurred in the line of duty.  At his 
September 1955 physical examination for service separation, 
the veteran was found to exhibit normal feet.  

VA clinical documentation dated between February and July 
1994 indicates that the veteran had a two year history of a 
chronic diabetic plantar ulcer located at the base of his 
right fifth toe.  A February 1995 VA hospital summary from 
the Nashville, Tennessee, VA Medical Center conveys that the 
veteran was diagnosed with insulin dependent diabetes 
mellitus and a right plantar malperforans ulcer.  He 
subsequently underwent excision of the malperforans ulcer and 
amputation of the right fifth metatarsal head.  

In his April 1995 informal application to reopen his claim of 
entitlement to service connection, the veteran advanced that 
he underwent an inservice right foot surgical procedure; 
recently experienced "more problems with this foot;" and 
underwent a surgical procedure at the Nashville, Tennessee, 
VA Medical Center.  In a January 1996 written statement, the 
veteran advanced that service connection for the claimed 
disability was warranted as he had no right foot disability 
prior to service entrance; was treated for right fourth and 
fifth toe problems during active service; and recently had a 
plantar ulcer on the fourth toe.  In his September 1996 
notice of disagreement, the veteran advanced that his right 
foot disability had been aggravated during active service.  
He reported that he had undergone additional foot surgery at 
the Nashville, Tennessee, VA Medical Center in February 1996.  

The Board has weighed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records convey that he did not exhibit a 
right foot disability at either his physical examination for 
service entrance or his physical examination for service 
separation.  Such findings tend to establish that the 
veteran's inservice post-operative right fourth and fifth 
hammer toe disability resolved without chronic residuals.  
The veteran's current right fifth toe disabilities have been 
attributed to complications of his nonservice-connected 
diabetes mellitus.  There is no competent evidence 
establishing that a chronic right foot disability originated 
in or was aggravated by active service.  No physician has 
advanced any findings that the veteran's current right foot 
disabilities existed prior to service entrance and were 
aggravated during active service.  Indeed, the veteran's 
claim is supported solely by the accredited representative's 
and his own statements on appeal.  

The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
right foot disabilities and active service, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  Accordingly, the instant claim is denied.  
38 U.S.C.A. § 5107 (West 1991).  Winters v. West, 12 Vet. 
App. 203 (1999).

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for post-operative right hammertoe 
residuals is granted.  Service connection for post-operative 
right hammertoe residuals is denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

